Case 3:20-cr-00087-RDM Document1 Filed 04/01/19 Page 1 of 1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

 

United States of America )
Vv. ) ;
Corbin KAUFFMAN ) Case No. , | ry
Gn WY
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 7, 2019 - inthe county of __ Carbon ____ in the
___ Middle District of Pennsylvania , the defendant(s) violated: |

Code Section Offense Description
18 USC 875(c) Transmission in interstate commerce of any threat to injure the person of
another.

This criminal complaint is based on these facts:

See attached affidavit.

C Continued on the attached sheet.

 

4 Complaigéint ’s signature

Special Agent Joseph A. Traino, Jr., FBI
Printed name and title

Sworn to before me and signed in my.presence..

Date: 03/30/2019 | | kn A

 

Judge's signature

Printed name and title

City and state: S Glancten fA HON KAROLINE MEHALCHICK
